Citation Nr: 0739032	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-31 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to payment of compensation for coronary artery 
disease with angina status post stenting under the provisions 
of 38 U.S.C.A. § 1151 (West 2002).



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1967 to January 
1969.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In February 2007 the veteran testified at a Board hearing.  


FINDING OF FACT

The veteran's disability, to include coronary artery disease 
with angina status post stenting, is not the result of VA 
hospital/medical care or treatment in February 2004, nor was 
it the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital/medical treatment; or 
an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease with angina status post stenting, 
claimed as due to VA hospital care, have not been met.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2007); 38 C.F.R. § 3.361 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2004 regarding the veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151.  In the letter 
the veteran was notified of the evidence needed to 
substantiate the claim, the veteran was notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The veteran was asked to submit any 
evidence that would include that in his possession.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date).  

To the extent that VCAA notice pertaining to degree of 
disability and effective date were not provided in the letter 
of March 2004, as the claim for benefits under 38 U.S.C.A. § 
1151 is denied, no disability rating or effective date can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA content error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA and private 
records.  As the veteran has not identified any additional 
evidence pertinent to the claim and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 

Analysis

A recently enacted VA final rule provided regulations, in 
essence, codifying the requirements for benefits under 38 
U.S.C.A. § 1151(a).  This change became effective September 
2, 2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) (including the 
codification of 38 C.F.R. § 3.361 which applies to such 
claims filed on or after October 1, 1997, and revising 38 
C.F.R. § 3.358 to state that the section only applied to 
claims filed before October 1, 1997). A review of the record 
reveals that the veteran submitted his initial claim for 
compensation in February 2004.

Regulations now provide that benefits under 38 U.S.C.A. § 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training, 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  It must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death and that 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable heath care provider or that (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  To 
establish the proximate cause of an additional disability or 
death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  Whether 
the proximate cause of a veteran's additional disability or 
death was an event not foreseeable in each claim is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  Id.

Based upon the evidence of record, the Board finds 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for coronary artery disease with angina 
status post stenting is not warranted.  

In the instant claim, the veteran argues that he had chest 
pains for over two years and routinely was treated by a VA 
physician's assistant.  On January 26, 2004, the veteran had 
a stress test which revealed he had a mixed scar in the mid 
and basal inferior segments, with a mild component of 
medication-dipyridamole induced ischemia in the mid inferior 
segment, mild ischemia in the mid and basal septum and 
moderate inferior wall hypokinesis.  The examiner noted the 
veteran's stress electrocardiogram showed no significant 
changes.  The veteran did have moderate to severe chest pain 
during the test, which he claims continued until February 6, 
2004.  The record showed the veteran was on multiple 
medications.  He had a follow-up visit on February 4, 2004 
for chest pain.  

On February 6, 2004 the veteran was seen by a private doctor 
for chest discomfort and shortness of breath.  This doctor 
indicated the veteran had a grossly abnormal nuclear 
adenosine stress test at the VA hospital.  The veteran's 
private examiner noted that VA did not give him medication 
for his chest discomfort and scheduled him for a follow-up 
appointment in 6 months.  This examiner indicated the veteran 
had hypertension, a positive family history for coronary 
artery disease and hiatal hernia.  He was sent to the 
emergency room in light of his unstable angina-like symptoms.  
The veteran subsequently underwent left heart 
catheterization, selective coronary arteriograms, left 
ventriculogram, angioplasty and stenting of the right 
coronary artery.  On February 10, 2004, his discharge 
diagnoses included coronary heart disease, anginal syndrome, 
status post coronary stents to right coronary artery and left 
anterior descending artery, mild ischemic cardiomyopathy by 
echo, mild mitral insufficiency and mild tricuspid 
insufficiency.  

A VA medical record dated February 20, 2004 revealed the 
veteran denied chest pain and shortness of breath and had a 
regular rhythm heart rate.  

In August 2007 the Board obtained a clarifying medical 
opinion from the Veterans Health Administration (VHA) 
regarding whether there was evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
care.  The VHA examiner, who is Chief of Cardiology, after 
reviewing the claims folder concluded that VA was not at such 
fault.  The examiner explained that chest pain during a 
pharmacological stress test because of persantine is not 
uncommon and does not connote severity of coronary artery 
disease.  The nuclear stress test was abnormal with mostly 
irreversible and only minimally reversible ischemia.  The VHA 
examiner pointed out that although the veteran denied being 
on therapy, he was on extensive medical therapy including 
anti-anginal and antihypertensive medications.  A decision 
was made that he continue with lisinopril 10 mg and 
verapramil 240 mg SA.  

The examiner further noted that a Physician's Assistant is 
qualified to determine whether a patient's coronary artery 
disease develops into unstable angina.  Advanced coronary 
artery disease is not uncommon considering the veteran's age, 
categories and risk factors.  The examiner further explained 
that an acute event is an unpredictable event which is the 
natural history of any patient with stable coronary artery 
disease.  In conclusion the VHA examiner indicated that the 
veteran's chest pains were not necessarily from his coronary 
artery disease and could have resulted from his spinal 
osteoarthritis and hiatus hernia.  

The private examiner, who indicated that VA did not treat the 
veteran for his heart disability, did not offer a rationale 
for the opinion or indicate that the entire record was 
reviewed.  Conversely, the VHA examiner, who expressed an 
unfavorable opinion, indicated that the veteran's file had 
been reviewed and offered a rationale to support the 
conclusions.

As the VHA opinion against the claim was based on a review of 
the entire record and contained a rationale for the opinion, 
the Board finds that the opinion of the VHA examiner, which 
opposes rather than supports the claim for 38 U.S.C.A. § 1151 
benefits, more probative of the question of whether the 
veteran's coronary artery disease with angina status post 
stenting, is caused by VA's carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
in providing treatment to him, and the opinion outweighs the 
favorable private opinion.  The value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects clinical data or other rationale to support the 
opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
VHA opinion is based on a review of the claims folder is well 
reasoned, detailed, and consistent with other evidence of 
record.  For the above-stated reasons, the VHA opinion 
against the claim of compensation for coronary artery disease 
with angina status post stenting under the provisions of 38 
U.S.C.A. § 1151 is more complete and is entitled to more 
weight.

As for the veteran's own assertion that his heart disability 
was caused by VA, as the veteran is a lay person, he is not 
competent to offer an opinion on a question involving a 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Derwinski, 2 Vet. App. 495 (1992).

Hence, the weight of the medical evidence in the case at hand 
does not demonstrate that the veteran's coronary artery 
disease with angina status post stenting is caused by VA's 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in providing treatment 
to him.  The more probative evidence establishes that VA 
treatment did not result in additional disability, let alone 
additional disability due to VA fault or an event not 
reasonably foreseeable.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Compensation for coronary artery disease with angina status 
post stenting under the provisions of 38 U.S.C.A. § 1151 is 
denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


